USDC IN/ND case 2:18-cv-00293-JVB-JEM document 16 filed 01/04/19 page 1 of 1


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

WILLIAM MANGERSON,                               )
                                                 )
               Plaintiff,                        )
                                                 )      Case No. 2:18-cv-00293-JVB-JEM
v.                                               )
                                                 )
LIFE INSURANCE COMPANY OF NORTH                  )
AMERICA,                                         )
                                                 )
               Defendants.                       )


                                 STIPULATION TO DISMISS

       NOW COMES the Defendant, LIFE INSURANCE COMPANY OF NORTH

AMERICA, by and through its attorneys HINSHAW & CULBERTSON LLP and Plaintiff,

WILLIAM MANGERSON, by counsel Mark D. DeBofsky, and show the Court by this

Stipulation for Dismissal that the claims between the Parties have been amicably resolved. The

Parties stipulate and agree and now move the Court to dismiss this matter with prejudice, each

party to bear their own costs.

                                   Respectfully submitted,

By:    s/ Mark D. DeBofsky ______               By:   s/ Jennifer Kalas____________
      Mark D. DeBofsky                                Jennifer Kalas (17396-64)
      DeBofsky Sherman & Casciari P.C.                HINSHAW & CULBERTSON LLP
      200 W. Madison St., Suite 2670                  Attorney for Defendant
      Chicago, Illinois 60606                         322 Indianapolis Blvd., Suite 201
      (312) 561-4040                                  Schererville, IN 46375
      mdebofsky@debofsky.com




                                                                               303002098v1 1012540
